Opinion of the Court
PER CURIAM:
Tried for unpremeditated murder, this appellant stands convicted of involuntary manslaughter, in violation of Article 119, Uniform Code of Military Justice, 10 USC § 919. His sentence included a dishonorable discharge, confinement at hard labor for one year, and reduction in grade to E-l. Responding to the appellant’s plea, the court-martial did not include forfeitures of pay in the sentence. Intermediate appellate action effected no change.
Because section 804 of Title 37, United States Code, provides that pay and allowances do not accrue to an enlisted member of the Army or Air Force who is confined under sentence of a dishonorable discharge “while the execution of the sentence to discharge is suspended,” we are asked:
1. Whether the law officer erred to the prejudice of the appellant by failing to advise the court-martial of the provisions of 37 USC § 804.
2. Whether the staff judge advocate’s failure to advise the convening authority of the provisions of 37 USC § 804 prejudiced the appellant.
The Court considered the same provision and held moot the same issues in United States v Bolden, 18 USCMA 119, 39 CMR 119, and United States v Grady, 18 USCMA 122, 39 CMR 122. We think they are moot here for the same reasons expressed in those cases.
The decision of the board of review is affirmed.